Citation Nr: 1745482	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a right shoulder acromioclavicular separation (a right shoulder disability)

2.  Entitlement to a rating in excess of 30 percent for Hill-Sachs deformity of the left humeral head with partial tear of rotator cuff and associated degenerative changes (a left shoulder disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an initial compensable rating for a left shoulder scar. 


REPRESENTATION

Veteran represented by:	The American Legion

 
ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In a March 2017 rating decision, the RO increased the initial rating for the Veteran's right shoulder disability from 10 percent to 20 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This matter was previously before the Board in June 2015 but was remanded to the agency of original jurisdiction (AOJ) for further development.  The requested development has been completed and the appeal is now properly before the Board.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised by the record at the Veteran's July 2009 VA examination and is therefore part of the Veteran's increased rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a compensable disability rating for a service-connected left shoulder scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


FINDINGS OF FACT
  
1.  The Veteran's range of motion of the right shoulder in flexion was limited to 80 degrees, and abduction was limited to 100 degrees, with objective pain on motion.
 
2.  The Veteran's range of motion of the left shoulder in flexion was limited to 40 degrees, and abduction was limited to 50 degrees, with objective pain on motion.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for a disability evaluation in excess of 30 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2016).

3.  A TDIU may not be granted on a schedular basis and referral for consideration of a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by March 2009 and October 2015 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has been afforded a VA examination in connection with his claim.  The Board finds the March 2017 Compensation and Pension examination is adequate for the purposes of determining disability evaluation, as it involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A July 2009 VA examination of the Veteran's shoulder was determined by the Board to be inadequate due to failing to address additional functional limitation after repetitive use.  

The matter was previously remanded by the Board in June 2015 for further development.  Specifically, the Board directed the AOJ to schedule the Veteran for a VA examination regarding the severity of his service-connected left and right shoulder injuries.  The requested examination was completed in March 2017.  In addition, in the June 2015 remand, the Board directed that the Veteran's updated VA medical treatment records be associated with the file.  The requested records have been obtained.   There has been substantial compliance with the August 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 


Initial Rating in Excess of 20 Percent for a Right Shoulder Disability

Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the major arm is limited to shoulder level, 30 percent when range of motion of the major arm is limited to midway between the side and shoulder level, and a maximum 40 percent rating when the range of motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In a March 2017 VA examination, the Veteran reported pain and loss of motion in the right shoulder.  The Veteran indicated during the examination that he is right hand dominant making his right shoulder the "major" shoulder, and the left shoulder the "minor" shoulder.  Flare-ups were noted to occur about once a day for about 45 minutes on average.  Range of motion testing showed flexion to 80 degrees.  Abduction was to 100 degrees.  The Veteran, citing severe shoulder pain, would not allow the examiner to measure for internal or external rotation.  The Veteran noted pain during flexion, abduction, external rotation and internal rotation.  Repetitive use testing did not cause any additional limitation of motion.  The Veteran's strength test was normal during flexion and abduction, and there was no ankylosis present.  

Based on the evidence of record, the Board determines the Veteran's right shoulder injury does not more closely approximate a 30 disability rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The Veteran's flexion is at worst 80 degrees, and abduction is at worst 100 degrees, even when considering pain and the factors set forth in 38 C.F.R. §§ 4.40  and 4.45.  The Veteran's flexion and abduction measurements indicate the Veteran's range of motion is limited to near shoulder level, and not midway between side and shoulder level as required for a 30 percent disability rating.  Id.  

The Board acknowledges the Veteran's claims that his right shoulder disability is more severe than described by a 20 percent disability rating.  The Board further acknowledges that the Veteran's VA treatment records do indicate the Veteran suffers from pain, weakness, and decreased function regarding his right shoulder.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5201 with respect to determining the severity of his service-connected right shoulder disability.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine the severity of his diabetes.  The lay opinions of the Veteran are less probative than the VA examination results, and the VA examiner's opinion.  

As the Veteran does not have ankylosis, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation) is not applicable.  The March 2017 VA examiner specifically found that the Veteran does not have an impairment of the humerus.  Therefore, Diagnostic Code 5202 (impairment of the humerus) is not for application.  

The examiner found that the Veteran had a had a clavicle or scapula impairment, but noted that the condition did not affect the range of motion of the joint.  The cross-body adduction test did not cause pain, and was therefore negative.  The examiner found that there was no dislocation, instability, or labral pathology.  Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  The highest available rating available under this Diagnostic Code is 20 percent for the major arm, which is warranted when there is dislocation or nonunion with loose movement.  The Veteran's right shoulder disability does not produce these symptoms and Diagnostic Code 5203 is not more favorable to him.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right shoulder disability does not more closely approximate a 30 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Rating in Excess of 30 Percent for a Left Shoulder Disability

The Veteran currently has a 30 percent disability rating for a Hill-Sachs deformity of the left humeral head with partial tear of rotator cuff and associated degenerative changes (a left shoulder disability).

In a March 2017 VA examination, the Veteran reported pain and loss of motion in his left shoulder.  The Veteran indicated during the examination that he is right hand dominant making his right shoulder the "major" shoulder, and the left shoulder the "minor" shoulder.  The Veteran reported that flare-ups were noted to occur about 10 times a day for 45-60 minutes on average.  The Veteran stated that this examination was being conducted during a flare-up of his left shoulder. 

Range of motion testing showed flexion to 40 degrees, and abduction to 50 degrees.  The Veteran would not allow the examiner to take measurements for internal or external rotation.  The Veteran noted pain during flexion, abduction, external rotation and internal rotation.  Repetitive use testing did not cause any additional limitation of motion.  The Veteran strength test was normal during flexion and abduction, and there was no ankylosis present.  The VA examiner noted that he was unable to say without mere speculation what limitation the Veteran may experience due to pain, weakness, fatigability, or incoordination after repeated use over time.  

As noted above, limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides a maximum 30 percent disability rating.  Therefore, the Veteran has already been granted the highest schedular evaluation allowed by law for limitation of motion of the non-dominant/minor shoulder.

Moreover, the Board determines the Veteran's left shoulder injury does not warrant a rating in excess of 30 percent under any other applicable diagnostic code.  Under Diagnostic Code 5200, a 40 percent disability rating is assigned if a veteran has unfavorable ankylosis limiting abduction to 25 percent.  38 C.F.R. § 4.71a.  Further, a 40 percent disability rating is also warranted when there is a fibrous union of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, the March 2017 VA examination noted that there was no ankylosis present in the Veteran's left shoulder and no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus was detected. 

The Board acknowledges the Veteran's statements that his left shoulder disability causes severe pain and very limited function.  However, as noted above, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5201 with respect to determining the severity of his service-connected left shoulder disability.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine the severity of his diabetes.  The lay opinions of the Veteran are less probative than the VA examination results, and the VA examiner's opinion.  

The criteria for a disability rating greater than 30 percent for a left shoulder disability have not been met.  38 C.F.R. § 4.7.  The preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.  

TDIU 

In a July 2009 examination the Veteran stated his left and right shoulder disabilities prevented him from employment because he could not do heavy labor with his arms.  In a July 2015 Veteran's Application for Increased Compensation based on Unemployability, the Veteran stated his left and right shoulder disabilities prevented him from securing or following any substantially gainful employment.  Finally, in a March 2017 VA examination, the Veteran stated his shoulder disabilities prevented him from reaching and lifting objects. 

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice, 22 Vet. App. at 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that entitlement to a TDIU has been raised by the record.    

The law provides that a TDIU be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a).  

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

With that framework in mind, the Board finds that the schedular requirements for a TDIU are not met.  Currently the Veteran is service-connected for left and right shoulder disabilities, and a left shoulder scar.  His combined disability evaluation for his service-connected disabilities is 50 percent, and his single highest rated disability is 30 percent.

The threshold criteria for consideration of a schedular TDIU have not been met during the appeal period.  However, a veteran still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  First, the matter must be referred to the Director of the Compensation Service for consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The probative evidence of record does not establish that the Veteran is unable to secure or follow gainful employment due to his service-connected disabilities.  See 38 C.F.R. § 4.16.  The Veteran was last employed in July 2015 as an engineering technician.  Unfortunately, the Veteran's employment was terminated during his probationary period because the employer could not make reasonable accommodations for the Veteran.  The evidence of record does not indicate which disability the Veteran was seeking special accommodation.  However, the record does contain evidence demonstrating that the Veteran completed a VA Vocational Rehabilitation and Employment (VR&E) program prior to being beginning this employment in July 2014.  Additionally, the Veteran notified the VR&E personnel of his employment and stated his health was stable and the position did not exacerbate his disabilities in any way. 

There is currently no other probative evidence of record to establish that the Veteran is unable to secure and follow substantially gainful employment based upon his current service-connected disabilities. 

For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16(b) for referral of a TDIU claim for extraschedular consideration have not been met.  
            
  
ORDER

An initial disability rating in excess of 20 percent for residuals of a right shoulder acromioclavicular separation (a right shoulder disability) is denied.

A rating in excess of 30 percent for Hill-Sachs deformity of the left humeral head with partial tear of rotator cuff and associated degenerative changes (a left shoulder disability) is denied.

A total disability rating based on individual unemployability (TDIU) is denied.


REMAND

The Veteran submitted a timely April 2017 NOD with a March 2017 rating decision that granted service connection for a left shoulder scar and assigned a noncompensable rating.  The AOJ has yet to promulgate a Statement of the Case (SOC) on the issue of entitlement to a higher rating for the scar.  This case is remanded for issuance of an SOC.  38 C.F.R. §19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial compensable disability rating for a left shoulder scar.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


